889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles W. ANDERSON, Petitioner-Appellant,v.Parker EVATT, Commissioner, Wade Kolb, Solicitor of SumterCounty, Attorney General of South Carolina,Respondents-Appellees
No. 89-7187.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1989.Decided Nov. 3, 1989.

Charles W. Anderson, appellant pro se.
Donald John Zelenka, Office of the Attorney General of South Carolina, for appellees.
Before DONALD RUSSELL, WIDENER, and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Charles W. Anderson appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court but modify the district court's order of dismissal to show that the dismissal is without prejudice.  Anderson v. Evatt, CA-88-3212-3 (D.S.C. Aug. 3, 1989).  Anderson's motion for injunctive relief in the form of immediate release is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED AS MODIFIED.